Exhibit 10.10

 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT (this “Agreement”) dated as of February 5, 2016,
by and between Great Plains Holdings, Inc., a Nevada corporation (the “Company”)
and the shareholders identified on the signature page hereto (each a
“Shareholder” and collectively, the “Shareholders”).

 

RECITALS

 

WHEREAS, pursuant to the terms and conditions of this Agreement, the
Shareholders desire to exchange (the “Share Exchange”) certain securities of the
Company, as set forth below, for shares of Series D Preferred Stock of the
Company, par value $0.001 per share and having the rights, preferences and
privileges set forth in the Certificate of Designation attached hereto as
Exhibit A hereto (the “Series D Preferred Stock”);

 

WHEREAS, the Company is currently a party to an Agreement and Plan of Merger, by
and between the Company, GPH Merger Sub, Inc. (“Merger Sub”), and Jerrick
Ventures, Inc. (“Jerrick”), dated as of February 5, 2016 (the “Merger
Agreement”), pursuant to which Merger Sub will be merged with and into Jerrick
with Jerrick being the surviving entity;

 

WEHREAS, the completion of the Share Exchange is a condition precedent to the
completion of the Merger (as defined in the Merger Agreement); and

 

WHEREAS, the Shareholder acknowledges that Shareholder shall benefit from the
completion of the Merger and the consummation of the transactions contemplated
herein and in the Merger Agreement;

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

 

1.             Agreement to Exchange. Subject to the terms and conditions of
this Agreement, simultaneous with the execution and delivery of this Agreement,
the Shareholders and the Company shall undertake the Share Exchange pursuant to
Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities
Act”), pursuant to which the shareholders will exchange the following securities
for an aggregate of 2,013,490 shares of the Company’s Series D Preferred Stock:

 

(a) Mr. Campbell will exchange 363,636 shares of Common Stock (as defined
below), 6,000 shares of the Series A Stock (as defined below) and 10,000 shares
of Series B Stock (as defined below), with the Shareholder’s holdings of the
shares of Company stock as set forth above being referred to as the “K. Campbell
Shares”, for 1,648,881 shares of Series D Preferred Stock;

 

(b) Denis Espinoza will exchange 58,591 shares of Common Stock and 4,000 shares
of Series A Stock, with the Shareholder’s holdings of the shares of Company
stock as set forth above being referred to as the “Espinosa Shares”, for 265,676
shares of Series D Preferred Stock; and

 

(c) Sarah Campbell will exchange 21,818 shares of Common Stock, with the
Shareholder’s holdings of the shares of Company stock as set forth above being
referred to as the “S. Campbell Shares” for 98,933 shares of Series D Preferred
Stock.

 



 1 

 

 

The K. Campbell Shares, Espinosa Shares and the S. Campbell Shares are
collectively referred to as the “Transferred Shares”.

 

2.             Issuance of Series D Preferred Stock; Transfer Agent
Instructions.

 

(a) Issuance of Series D Preferred Stock. The Series D Preferred Stock shall be
issued in the name of the Shareholder.

 

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent to issue certificates, registered in the name
of the Shareholder or its nominee upon conversion of the Series D Preferred
Stock and issuance of the shares of the Company’s common stock issuable upon
conversion of the Series D Preferred Stock (the “Conversion Shares”) in such
amounts as specified from time to time by the Shareholder to the Company in
accordance with the terms thereof (the “Irrevocable Transfer Agent
Instructions”). In the event that the Company proposes to replace its transfer
agent, the Company shall provide, prior to the effective date of such
replacement, a fully executed Irrevocable Transfer Agent Instructions in a form
as initially delivered pursuant to this Agreement (including but not limited to
the provision to irrevocably reserve shares of Common Stock in the Reserved
Amount (as defined in the Certificate of Designations of the Series D Preferred
Stock)) signed by the successor transfer agent to the Company and the Company.
The Company warrants that: (i) no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 2(b) will be given by
the Company to its transfer agent and that the Common Stock shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the Series D Preferred Stock; (ii) it will not
direct its transfer agent not to transfer or delay, impair, and/or hinder its
transfer agent in transferring (or issuing) (electronically or in certificated
form) any certificate for Securities to be issued to the Shareholder upon
conversion of or otherwise pursuant to the Series D Preferred Stock as and when
required by the Series D Preferred Stock and this Agreement; and (iii) it will
not fail to remove (or direct its transfer agent not to remove or impair, delay,
and/or hinder its transfer agent from removing) any restrictive legend (or to
withdraw any stop transfer instructions in respect thereof) on any certificate
for any Common Stock issued to the Shareholder upon conversion of or otherwise
pursuant to the Series D Preferred Stock as and when required by the Series D
Preferred Stock and this Agreement. If the Shareholder provides the Company, at
the cost of the Company, with (i) an opinion of counsel in form, substance and
scope customary for opinions in comparable transactions, to the effect that a
public sale or transfer of such Common Stock may be made without registration
under the 1933 Act and such sale or transfer is effected or (ii) the Shareholder
provides reasonable assurances that the Common Stock can be sold pursuant to
Rule 144, the Company shall permit the transfer, and, in the case of the Common
Stock, promptly instruct its transfer agent to issue one or more certificates,
free from restrictive legend, in such name and in such denominations as
specified by the Shareholder. The Company agrees that an opinion from the law
firm of Legal & Compliance, LLC shall be deemed satisfactory for purposes of
providing any legal opinion required under this Section. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Shareholder, by vitiating the intent and purpose of the
transactions contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 2(b) may be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section, that the Shareholder shall be
entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate transfer, without the necessity
of showing economic loss and without any bond or other security being required.

 



 2 

 

 

3.            Closing; Deliveries.

 

(a) The closing of the Share Exchange (the “Closing”) shall be held
contemporaneously with the closing of the Merger pursuant to the Merger
Agreement.

 

(b) At the Closing, or promptly thereafter, the Shareholder shall deliver to the
Company any certificates representing the Transferred Shares.

 

4.             Representations and Warranties of the Company. As an inducement
to Shareholder to enter into this Agreement and to consummate the transactions
contemplated herein, the Company represents and warrants to Shareholder as
follows:

 

4.1           Authority. The Company has the right, power, authority and
capacity to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to perform its obligations under this Agreement. This
Agreement constitutes the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with the terms hereof.

 

4.2            Organization, Good Standing, Corporate Power and Qualification.
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has all requisite corporate
power and authority to carry on its business as presently conducted and as
proposed to be conducted.

 

4.3            Valid Issuance of Series D Preferred Stock. The shares of Series
D Preferred Stock, when issued delivered in accordance with the terms set forth
in this Agreement, will be validly issued, fully paid and nonassessable and free
of restrictions on transfer other than restrictions on transfer under applicable
state and federal securities laws and liens or encumbrances created by or
imposed by a Shareholder. Assuming the accuracy of the representations of the
Shareholders in Section 5 of this Agreement, the shares of Series D Preferred
Stock will be issued in compliance with all applicable federal and state
securities laws.

 

4.4            No Conflict. None of the execution, delivery, or performance of
this Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which the Company is a party or by which he is bound,
or to which the Series D Preferred Stock is subject; or (ii) any federal, state,
local or foreign law, ordinance, judgment, decree, order, statute, or
regulation, or that of any other governmental body or authority, applicable to
the Company or the Series D Preferred Stock.

 

4.5           No Consent. No consent, approval, authorization or order of, or
any filing or declaration with any governmental authority or any other person is
required for the consummation by the Company of any of the transactions on its
part contemplated under this Agreement.

 

4.6           No General Solicitation or Advertising. Neither the Company or any
of its affiliates or any person acting on its or their behalf (i) has conducted
or will conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D) or general advertising with respect to any of the Series D
Preferred Stock, or (ii) made any offers or sales of any security or solicited
any offers to buy any security under any circumstances that would require
registration of the Series D Preferred Stock under the Securities Act.

 



 3 

 

 

4.7.          Capitalization. The authorized capital of the Company consists of:
(i) 300,000,000 shares of Common Stock, par value $0.001 per share (“Common
Stock”), of which 1,514,172 shares are issued outstanding, (ii) 10,000 shares of
Series A preferred stock, par value $0.001 per share (the “Series A Stock”) of
which 10,000 shares are issued and outstanding; (iii) 10,000 shares of Series B
preferred stock, par value $0.001 per share (the “Series B Stock”) of which
10,000 shares are issued and outstanding; (iv) 3,500,000 shares of Series C
preferred stock, par value $0.001 per share (the “Series C Stock”) of which no
shares are issued and outstanding; and (v) 2,100,000 shares of Series D
Preferred Stock of which no shares are issued and outstanding prior to the
consummation of the transactions contemplated herein. The Common Stock, the
Series A Stock, the Series B Stock, the Series C Stock and the Series D
Preferred Stock are collectively referred to as the “Company Stock”). The issued
and outstanding shares of Company Stock are duly authorized, validly issued,
issued, fully paid and nonassessable, free and clear of all liens, charges,
pledges, security interests, encumbrances, right of first refusal, preemptive
right or other restriction. No person, firm or corporation has any right,
agreement, warrant or option, present or future, contingent or absolute, or any
right capable of becoming a right, agreement or option to require the Company to
issue any shares in its capital or to convert any securities of the Company or
of any other company into shares in the capital of the Company other than as set
forth herein or as referenced in the Merger Agreement.

 

4.8          Assets. The Company has good and marketable title to all of its
assets, and such assets are free and clear of any financial encumbrances not
disclosed in the financial statements included in the SEC Reports defined below.

 

4.9.          SEC Reports. The Company has filed all reports required to be
filed by it under the Securities Act and the United States Securities Exchange
Act of 1934, as amended (the “Exchange Act”), including pursuant to Section
13(a) or 15(d) of the Exchange Act, (the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
United States Securities and Exchange Commission (the “Commission”) promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.

 

4.10         Registration/Anti-Dilution Rights. The Company is not a party to or
bound by any agreement or understanding granting registration or anti-dilution
rights to any person with respect to any of its equity or debt securities; no
person has a right to purchase or acquire or receive any equity or debt security
of the Company other than as set forth herein or as referenced in the Merger
Agreement.

 

4.11.         Further Assistance. The Company agrees to execute and deliver such
other documents and to perform such other acts as shall be necessary to
effectuate the purposes of this Agreement.

 

4.12.         Litigation. There are no actions, suits, proceedings, judgments,
claims or investigations pending or threatened by or against the Company or
affecting the Company or its properties, at law or in equity, before any court
or other governmental agency or instrumentality, domestic or foreign, or before
any arbitrator of any kind. The Company has no knowledge of any default on its
part with respect to any judgment, order, writ, injunction, decree, award, rule
or regulation of any court, arbitrator, or governmental agency or
instrumentality or any circumstance which would result in the discovery of such
default.

 



 4 

 

 

4.13.        Tax Returns. The Company has timely filed all state, federal or
local income and/or franchise tax returns required to be filed by it from
inception to the date hereof. Each of such income tax returns reflects the taxes
due for the period covered thereby, except for amounts which, in the aggregate,
are immaterial. In addition, all such tax returns are correct and complete in
all material respects. All taxes of the Company which are (i) shown as due on
such tax returns, (ii) otherwise due and payable or (iii) claimed or asserted by
any taxing authority to be due, have been paid, except for those taxes being
contested in good faith and for which adequate reserves have been established in
the financial statements included in the financial statements in accordance with
GAAP. There are no liens for any taxes upon the assets of the Company, other
than statutory liens for taxes not yet due and payable. The Company does not
know of any proposed or threatened tax claims or assessments.

 

4.14.         Books and Records. The books and records, financial and otherwise,
of the Company are in all material aspects complete and correct and have been
maintained in accordance with good business and accounting practices.

 

5.            Representations and Warranties of Shareholder. As an inducement to
the Company to enter into this Agreement and to consummate the transactions
contemplated herein, Shareholder represents and warrants to the Company as
follows:

 

5.1           Authority. Shareholder has the right, power, authority and
capacity to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to perform Shareholder’s obligations under this
Agreement. This Agreement constitutes the legal, valid and binding obligations
of Shareholder, enforceable against Shareholder in accordance with the terms
hereof.

 

5.2           No Consent. No consent, approval, authorization or order of, or
any filing or declaration with any governmental authority or any other person is
required for the consummation by the Shareholder of any of the transactions on
its part contemplated under this Agreement.

 

5.3           No Conflict. None of the execution, delivery, or performance of
this Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which Shareholder is a party or by which Shareholder is
bound; or (ii) any federal, state, local or foreign law, ordinance, judgment,
decree, order, statute, or regulation, or that of any other governmental body or
authority, applicable to Shareholder.

 

5.4           Potential Loss of Investment. Shareholder understands that an
investment in the Series D Preferred Stock is a speculative investment which
involves a high degree of risk and the potential loss of Shareholder’s entire
investment.

 

5.5           Receipt of Information. Shareholder has received all documents,
records, books and other information pertaining to his investment that has been
requested by the Shareholder, including without limitation, the Securities and
Exchange Commission (“SEC”) filings made by the Company.

 



 5 

 

 

5.6           No Advertising. At no time was the Shareholder presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.

 

5.7           Investment Experience. The Shareholder (either alone or with
Shareholder’s advisors) is (i) experienced in making investments of the kind
described in this Agreement, (ii) able, by reason of Shareholder’s business and
financial experience to protect Shareholder’s own interests in connection with
the transactions described in this Agreement, and (iii) able to afford the
entire loss of Shareholder’s investment in the Series D Preferred Stock.

 

5.8           Investment Purposes. The Shareholder is acquiring the Series D
Preferred Stock for its own account as principal, not as a nominee or agent, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof in whole or in part and no other person has a
direct or indirect beneficial interest in the amount of Series D Preferred Stock
the Shareholder is acquiring herein. Further, the Shareholder does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the Series D Preferred Stock the Shareholder is acquiring.

 

5.9           Restricted Securities. The Shareholder understands that the shares
of Series D Preferred Stock have not been, and will not be, registered under the
Securities Act, and are being sold in reliance upon a specific exemption from
the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Shareholder’s representations as expressed herein. The Shareholder
understands that the shares of Series D Preferred Stock are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, the Shareholder must hold the Series D Preferred Stock
indefinitely unless they are registered with the Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available. The Shareholder
acknowledges that the Company has no obligation to register or qualify the
Series D Preferred Stock. The Shareholder further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Series D Preferred Stock, and on requirements
relating to the Company which are outside of the Shareholder’s control, and
which the Company is under no obligation and may not be able to satisfy.

 

5.10         No Public Market. The Shareholder understands that no public market
now exists for the Series D Preferred Stock, and that the Company has made no
assurances that a public market will ever exist for the Series D Preferred
Stock.

 

5.11         Legends. The Shareholder understands that the Series D Preferred
Stock may bear one or all of the following legends:

 

(a)           “NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY
IS EXERCISABLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH,
THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A
FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OF 1933.”

 



 6 

 

 

(b)           Any legend required by the securities laws of any state to the
extent such laws are applicable to the Series D Preferred Stock represented by
the certificate so legended.

 

5.12         Accredited Investor. The Shareholder is an accredited investor as
defined in Rule 501(a) of Regulation D as promulgated under the Securities Act
and shall submit to the Company such further assurances of such status as may be
reasonably requested by the Company.

 

6.             Miscellaneous.

 

6.1           Further Assurances. From time to time, whether at or following the
Closing, each party shall make reasonable commercial efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable, including as required by applicable laws, to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement.

 

6.2           Notices. All notices or other communications required or permitted
hereunder shall be in writing shall be deemed duly given (a) if by personal
delivery, when so delivered, (b) if mailed, three (3) business days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid and addressed to the intended recipient as set forth below, or (c) if
sent through an overnight delivery service in circumstances to which such
service guarantees next day delivery, the day following being so sent to the
addresses of the parties as indicated on the signature page hereto. Any party
may change the address to which notices and other communications hereunder are
to be delivered by giving the other parties notice in the manner herein set
forth.

 

6.3           Choice of Law; Jurisdiction. This Agreement shall be governed,
construed and enforced in accordance with the laws of the State of Florida,
without giving effect to principles of conflicts of law. Each of the parties
agree to submit to the jurisdiction of the federal or state courts located in
Sumter County, Florida in any actions or proceedings arising out of or relating
to this Agreement. Each of the parties, by execution and delivery of this
Agreement, expressly and irrevocably (i) consents and submits to the personal
jurisdiction of any of such courts in any such action or proceeding; (ii)
consents to the service of any complaint, summons, notice or other process
relating to any such action or proceeding by delivery thereof to such party as
set forth in Section 6.2 above and (iii) waives any claim or defense in any such
action or proceeding based on any alleged lack of personal jurisdiction,
improper venue or forum non conveniens or any similar basis. EACH OF THE
UNDERSIGNED HEREBY WAIVES FOR ITSELF AND ITS PERMITTED SUCCESSORS AND ASSIGNS
THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INSTITUTED IN CONNECTION
WITH THIS AGREEMENT.

 

6.4           Entire Agreement. This Agreement, together with the Merger
Agreement and the agreements and documents referenced herein and therein, set
forth the entire agreement and understanding of the parties in respect of the
transactions contemplated hereby and supersedes all prior and contemporaneous
agreements, arrangements and understandings of the parties relating to the
subject matter hereof. No representation, promise, inducement, waiver of rights,
agreement or statement of intention has been made by any of the parties which is
not expressly embodied in this Agreement.

 



 7 

 

 

6.5           Assignment. Each party's rights and obligations under this
Agreement shall not be assigned or delegated, by operation of law or otherwise,
without the other party's prior written consent, and any such assignment or
attempted assignment shall be void, of no force or effect, and shall constitute
a material default by such party.

 

6.6           Amendments; Termination. This Agreement may be amended, modified,
superseded or cancelled, and any of the terms, covenants, representations,
warranties or conditions hereof may be waived, only by a written instrument
executed by the parties hereto. In the event that the Merger Agreement is
terminated in accordance with its terms prior to the Merger being consummated,
or in the event that the Merger Agreement expires in accordance with its terms
prior to the Merger being consummated, then this Agreement shall be deemed
automatically terminated upon the expiration or termination of the Merger
Agreement, and the parties’ obligations hereunder shall be of no further force
or effect.

 

6.7           Waivers. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.

 

6.8           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 

6.9            Severability.  If any term, provisions, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

6.10         Interpretation. The parties agree that this Agreement shall be
deemed to have been jointly and equally drafted by them, and that the provisions
of this Agreement therefore shall not be construed against a party or parties on
the ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.

 



 8 

 

 

6.11         Further Assurances. At the reasonable request of Shareholder and
without demanding further consideration from Shareholder, the Company agrees to
execute and deliver to Shareholder such other documents and instruments, and do
and perform such other acts and things, as may be reasonably necessary for
effecting completely the consummation of the transfer of ownership in and to the
Series D Preferred Stock as contemplated hereby, as well as the deposit of the
Series D Preferred Stock with a broker-dealer.

 

6.12.         Independent Nature of Shareholder's Rights. Nothing contained
herein or in any other document related to the transactions set forth in this
Agreement, and no action taken by any Shareholder pursuant hereto or thereto,
shall be deemed to constitute each Shareholder as a partnership, an association,
a joint venture or any other kind of entity, or create a presumption that any
Shareholders are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement. Each Shareholder
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of the
Series D Preferred Stock, and it shall not be necessary for any other
Shareholder to be joined as an additional party in any proceeding for such
purpose.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

[Remainder of page intentionally left blank. Signatures appear on following
pages.]

 



 9 

 

 

[GREAT PLAINS SIGNATURE PAGE TO SHARE EXCHANGE AGREEMENT]

 

  Great Plains Holdings, Inc.         By:     Kent Campbell     Chief Executive
Officer



 



 10 

 

 



[SHAREHOLDERS’ SIGNATURE PAGE TO SHARE EXCHANGE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Share Exchange Agreement to
be duly executed as of the date first indicated above.

 



Shareholder Name   Shares of
Common Stock   Shares of
Series A Stock   Shares of
Series B Stock   Shares of
Series D Stock                                    

Kent Campbell

  363,636   6,000   10,000   1,648,881                                     Denis
Espinoza   58,951   4,000   -   265,676                                    
Sarah Campbell   21,818   -   -   98,933                   Totals   444,405  
10,000   10,000   2,013,490

 



 11 

 

 

 

 

 

 

 

 

 

EXHIBIT A

 

GREAT PLAINS HOLDINGS, INC.

CERTIFICATE OF DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES D CONVERTIBLE PREFERRED STOCK

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

